Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment filed 08/14/2020 is entered.  Claims 2-16 are currently pending.
The Drawings filed 08/12/2020 are approved by the examiner.
The IDS statement filed 12/03/2020 has been considered. An initialed copy accompanies this action.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/569,411, filed on 03/28/2013.
Claim Objections
Claims 6 and 13 are objected to because of the following informalities:  Claims 6 and 13 each recite “graphite oxide graphite oxide” where the repeated term appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In claim 6, the limitation reciting the method further comprises the step of foliating the graphite oxide by applying ultrasonic waves added in the preliminary amendment filed 08/14/2020 raises a new matter issue.  The problem here is that a foliation/ultrasonic wave application step is not adequately disclosed as part of the presently claimed embodiment in the original disclosure.  The original disclosure filed 08/12/2020 describes several alternative embodiments of making carbon materials.  The embodiment most-closely corresponding to the instantly claimed method is the method corresponding to Fig. 4 and paragraphs [0056]-[0060] (which is noted partially incorporates some steps from those of Fig. 1).  Note, the present embodiment indicates graphite oxide is obtained at step “S20” before further modification into a graphite oxide salt (see Fig. 4).  Yet, the specification elsewhere indicates any foliation/ultrasonic wave application to graphite oxide occurs at step “S32” (see paragraph [0041]), which is not present in the presently claimed embodiment corresponding to Fig. 4/paragraphs [0056]-[0060].  Thus, the presently claimed method and the alternative method comprising foliation/ultrasonic wave application appear to be mutually exclusive embodiments/methods, and such a foliation step is not sufficiently disclosed as being a component within the presently claimed embodiment/method.  Claim 13 also raises a new matter issue for the same reason.  Note, a preliminary amendment filed after the filing date of the application is not part of the original disclosure of the application.  See also MPEP 608.04(b).  
Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 7, and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites, “isolating the graphite oxide salt is performed by suction filtration.”  However, this raises ambiguity as to a prior-recited step in parent claim 2, which recites the addition of “an organic solvent to the second solution to isolate the graphite oxide after adding the base.”  How can suction filtration perform the isolation of the graphite oxide salt when the parent claim contrarily recites the addition of an organic solvent already performs the isolation if the graphite oxide salt?  The two limitations conflict with one another, rendering the dependent claim indefinite.  Claim 10 is also indefinite for the same reason relative to its parent claim 9.  
	Claim 5 recites a further step of “cleaning the isolated graphite oxide …” However, the term “the isolated graphite oxide” lacks antecedent basis in the claim.  Parent claim 2 recites a “graphite oxide salt” is isolated, but the claim is silent to the presence of any isolated “graphite oxide” or step of isolating non-salt graphite oxide.  In which step of the independent claim is the “graphite oxide” (not the “graphite oxide salt”) isolated?  Claim 12 is also indefinite for the same reason.  
Claim 7 recites the first solution comprises “concentrated sulfuric acid” where the term "concentrated" in the claim is a relative term which renders the claim indefinite.  The term "concentrated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification nor claims indicate a standard/concentration for the term, and the scope of term is likely to vary among skilled artisans of what constitutes a concentrated sulfuric acid.  Claim 10 is also indefinite for the same reason, and claims 11-19 are indefinite for their dependency on claim 10.  
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites, “isolating the graphite oxide salt is performed by suction filtration.”  The problem here is this limitation raises a 112 4th paragraph issue of failing to further limit and/or include all the limitations of its parent claim 2, which contrarily recites the isolation of graphite oxide salt is performed by “adding an organic solvent to the second solution to isolate the graphite oxide after adding the base.”  The limitations conflict with one another and recite mutually exclusive steps of isolating the graphite oxide salt.  For the same reason claim 10 also fails to further limit and/or include all the limitations relative to its parent claim 9.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2, 4-9, and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirata et al. (“Thin-film particles of graphite oxide 1: High-yield synthesis and flexibility of the particles” Carbon 42, 2004, pages 2929-2937, hereinafter Hirata) in view of Jang et al. (US 2010/0056819, hereinafter Jang).  Note, Hirata is an IDS reference of record, and a copy of the NPL reference was filed on 01/03/2018 in parent Application No. 15/097,565.  
As to claim 2, Hirata teaches a method of manufacturing a carbon material (thin-film particles of graphite oxide, abstract) comprising preparing a first solution comprising a graphite (graphite is placed in a flask, and H2SO4 is added while stirring, see Section 2.1 beginning at the left column on page 2931), adding an oxidizer to the first solution to produce a graphite oxide in the first solution (KMnO4 is gradually added to the prior mentioned mixture, Section 2.1 on page 2931), deactivating the oxidizer in the first solution after producing the graphite oxide (the liquid obtained from the prior stage is added to a H2SO4 aqueous solution and H2O2 is further added to obtain a mixed solution prior to further purification, Section 2.1 on page 2931), and adding an organic solvent to the solution to isolate the product (a change of dispersion medium by changing the water to methanol, followed by changing the methanol to acetone, see Section 2.2 beginning at the right column on page 2931).  
Hirata teaches the process comprises an extended purification process prior to the change of dispersion medium (Section 2.1), but fails to teach the addition of a base to the first solution in order to obtain a second solution comprising a graphite oxide salt prior to the addition of an organic solvent.
However, Jang teaches processes for producing dispersible nano graphene platelets and their oxidized versions such as graphite oxide nano platelets (abstract).  Jang contains several discussions of prior art at the time of their filing, and actually references Hirata’s disclosure (para. 0014 and 0056-0061) as well as further experiments/disclosures based upon Hirata’s procedure (para. 0014 and 0024-0025).  Jang teaches the nano-scaled graphite oxide platelets produced by the modified Hummer’s method of Hirata comprise single-layer graphene (para. 0014).  Jang teaches there was a problem discovered in experiments following Hirata that chemically modified graphene sheets needed to be stabilized by a polymer, and that this issue was overcome by providing ammonia to adjust the pH value of a dispersion of chemically modified graphene sheets in water which serves to maximize the charge density on the resulting graphene sheets and stabilizes an aqueous suspension of the chemically modified graphene sheets (para. 0024-0025).
Thus, at the time of the invention it would have been obvious to a person of ordinary skill in the art to adjust the pH of the dispersion by adding aqueous ammonia, i.e., a base, as taught by Jang in the method of making thin-film particles of graphite oxide of Hirata in order to stabilize Hirata’s aqueous solution prior to the addition of an organic solvent. 
As to claim 4, Hirata teaches the method further comprises, after formation of the carbon material, adding acid and performing filtration (the obtained oxidized-form thin-film particles are taught as being subject to addition with an acid and filtration, Section 2.5 at the left column of page 2932), which reads on the claimed cleaning the isolated graphite oxide salt step.  
As to claim 5, Hirata teaches the graphite oxide is purified by adding pure water and performing centrifugation (the purification procedure replaces the H2SO4/H2O2 aqueous solution with water and comprises centrifugation, Section 2.1 at the bottom of the left column to the top of the right column up until Section 2.2 on page 2931), which reads on the claimed cleaning the isolated graphite oxide step.  
As to claim 6, Hirata teaches the method further comprises the step of foliating the graphite oxide by applying ultrasonic waves (the obtained oxidized-form thin-film particles are taught as being subject to a further ultrasound step, Section 2.5 at the left column of page 2932; note, Hirata discloses ultrasound separates and/or breaks, i.e., foliates, layers of the carbon material, see the paragraph beginning with the phrase “As the raw graphite is smaller and thinner, …” at the right column of page 2930).  
As to claim 7, Hirata teaches the first solution comprises sulfuric acid as a solvent (graphite is placed in a flask, and H2SO4 is added while stirring, as described above).
As to claim 8, Hirata teaches the oxidizer is potassium permanganate (KMnO4), as described above. 
As to claim 9, Hirata teaches a method of manufacturing a carbon material (thin-film particles of graphite oxide, abstract) comprising preparing a first solution comprising a graphite and sulfuric acid (graphite is placed in a flask, and H2SO4 is added while stirring, see Section 2.1 beginning at the left column on page 2931), adding potassium permanganate to the first solution to produce a graphite oxide in the first solution (KMnO4 is gradually added to the prior mentioned mixture, Section 2.1 on page 2931), adding water to the first solution after producing the graphite oxide to obtain a first aqueous solution (the liquid obtained from the prior stage is added to a H2SO4 aqueous solution and H2O2 is further added to obtain a mixed solution prior to further purification, Section 2.1 on page 2931), deactivating the potassium permanganate in the first aqueous solution (in order to remove ions of oxidant origin especially manganese ions, i.e., from the potassium permanganate, the resultant liquid of the prior stage was purified by repeating the following cycle: centrifugation, removal of the supernatant liquid, and addition of a mixed aqueous solution of H2SO4/H2O2, Section 2.1 on page 2931), and adding an organic solvent to the aqueous solution to isolate the product (a change of dispersion medium by changing the water to methanol, followed by changing the methanol to acetone, see Section 2.2 beginning at the right column on page 2931).  
Hirata teaches the process comprises an extended purification process prior to the change of dispersion medium (Section 2.1), but fails to teach the addition of a base to the first aqueous solution in order to obtain a second aqueous solution comprising a graphite oxide salt prior to the addition of an organic solvent.
However, Jang teaches processes for producing dispersible nano graphene platelets and their oxidized versions such as graphite oxide nano platelets (abstract).  Jang contains several discussions of prior art at the time of their filing, and actually references Hirata’s disclosure (para. 0014 and 0056-0061) as well as further experiments/disclosures based upon Hirata’s procedure (para. 0014 and 0024-0025).  Jang teaches the nano-scaled graphite oxide platelets produced by the modified Hummer’s method of Hirata comprise single-layer graphene (para. 0014).  Jang teaches there was a problem discovered in experiments following Hirata that chemically modified graphene sheets needed to be stabilized by a polymer, and that this issue was overcome by providing ammonia to adjust the pH value of a dispersion of chemically modified graphene sheets in water which serves to maximize the charge density on the resulting graphene sheets and sufficiently stabilizes an aqueous suspension of the chemically modified graphene sheets (para. 0024-0025).
Thus, at the time of the invention it would have been obvious to a person of ordinary skill in the art to adjust the pH of the dispersion by adding aqueous ammonia, i.e., a base, as taught by Jang in the method of making thin-film particles of graphite oxide of Hirata in order to stabilize Hirata’s aqueous solution prior to the addition of an organic solvent. 
As to claim 11, Hirata teaches the method further comprises, after formation of the carbon material, adding acid and performing filtration (the obtained oxidized-form thin-film particles are taught as being subject to addition with an acid and filtration, Section 2.5 at the left column of page 2932), which reads on the claimed cleaning the isolated graphite oxide salt step.  
As to claim 12, Hirata teaches the graphite oxide is purified by adding pure water and performing centrifugation (the purification procedure replaces the H2SO4/H2O2 aqueous solution with water and comprises centrifugation, Section 2.1 at the bottom of the left column to the top of the right column up until Section 2.2 on page 2931), which reads on the claimed cleaning the isolated graphite oxide step.  
As to claim 13, Hirata teaches the method further comprises the step of foliating the graphite oxide by applying ultrasonic waves (the obtained oxidized-form thin-film particles are taught as being subject to a further ultrasound step, Section 2.5 at the left column of page 2932; note, Hirata discloses ultrasound separates and/or breaks, i.e., foliates, layers of the carbon material, see the paragraph beginning with the phrase “As the raw graphite is smaller and thinner, …” at the right column of page 2930).  
As to claim 14, the combination of Hirata in view of Jang teaches the base is an ammonia aqueous solution, as described above.
As to claim 15, Hirata teaches the organic solvent is acetone, as described above.
As to claim 16, Hirata teaches the addition of the organic solvent aggregates the thin-film particles (the change of dispersion medium by changing the water to an organic solvent is combined with concentrating by centrifugation, where the dispersions lose their flowability during concentrating, i.e., the dispersions aggregate during addition of the organic solvent, see Section 2.2 beginning at the right column on page 2931), which in combination with the teachings of Jang providing ammonia prior to the change of dispersion medium meets the claimed limitation adding the organic solvent aggregates the graphite oxide salt. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 10, 2021